 364DECISIONSOF NATIONALLABOR RELATIONS BOARDLimpert Brothers,Inc.andLocal56,AFL-CIO,charteredbyUnitedFood and CommercialWorkers International Union,AFL-CIO=CLC.Cases 4-CA-13030,-4-CA-13256, and 4-CA-1335724 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 16 March 1984 Administrative Law JudgeElbertD. Gadsden issued the attached decision.brief, and the General Counsel and the ChargingParty each filed a brief in opposition to the Re-spondent's exceptions to the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and the.record in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2 only to the extent consistent with thisDecision and Order, and to adopt the recommend-ed Order as'modified.3ORDERThe National Labor Relations Board adopts therecommended -Order of the adminstrative lawjudge as modified below and orders that the Re-spondent, Limpert Brothers, Inc., Vineland, NewJersey, its officers, agents, successors, and assigns,'Contrary to thejudge, we do not find that the Respondent violated-Sec 8(a)(3) of the Act on 17 June 1982 when General Manager PearlGiordano announced to the employees that, due to a lack of sales, therewould be a cutback to a 3- or 4-day workweek The record indicates thatthe Respondent never instituted the announced cutback of hours Howev-er, in agreement with the judge, we uphold his finding that the announce-ment violated Sec 8(a)(1)-2 In agreeing with the judge that the Respondent violated Sec 8(a)(3)and (1) when it discharged employees Raymond Fitzgibbon,Joseph DeMaio, and Margaret DiMatteo for refusing to cross the picket line,Chair-man Dotson notes that none of the employees refused to cross the picketlinesolelyout of fear for his own personal safety,and are thus affordedthe same protection under the Act as the unfair labor practice picketsAshtabula Forge,269 NLRB 774 (1984) (Chairman Dotson's dissent)sThe Respondent has excepted to some of the judge's credibility find-ingsTheBoard's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of all -the relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsThrough inadvertence,the judge omitted our normal injunctive lan-guage from his Order We will insert that and,as we find that the.viola-tions committedby theRespondent are of an egregious nature,we willgive a broad cease-and-desist order. SeeHickman, Foods,242 NLRB 1357(1978)Member Dennis agrees that a bargaining order is appropriate based onher concurrence inRegencyManor Nursing Home, 275NLRB 1261(1985)shall take the action set forth in the Order-as modi-fied..1.Add the following paragraph as' paragraph1(g)."(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7--of theAct."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tection--To choose not to'engage inany of theseprotected concerted activities.WE WILL NOT discharge or "otherwise discrimi-nate againstany of you for supporting Local 56,AFL-CIO, : chartered by United Food and Com-mercialWorkers International Union, AFL-CIO-CLC, or any other union.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOTthreatento close our, plant forsupportingLocal 56,- AFL-CIO, chartered by-United Food and Commercial WorkersInternation-alUnion, AFL-CIO-CLC, or any other union. ,WE WILL NOT in any other manner interferewith, restrain, or coerce you -in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Unionand- put in writing and sign any agreement reached .on terms and conditions of employment for ouremployees in the bargaining unit:-All production, maintenance, shipping and lab-oratoryemployees employed by LimpertBrothers, Inc. at its Vineland, NJ facility, ex-cluding all office clerical employees,salesmen,guards and supervisors as defined in the Na-tional Labor Relations Act.276 NLRB No. 37 LIMPERT BROS365WE WILL offerPauline.Pruitf,Laverne Jackson,DonnaBarriento,Carlos Gonzalez, Miguel Velez,Carmen Rodriguez, Leonard Graff, Lewis Smith,Sharon Parker, Gail Ocasio, JohnMazzi, SusanJohnson, Raymond Fitzgibbon, Joseph De Maio,andMargaret DiMatteoimmediateand full rein-statementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrightsor privileges previously enjoyed and WEWILL make them whole for any lossof earningsresultingfrom their discharge,less any net interim earnings,plus interest.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that their discharge will not be usedagainst themin any way.LIMPERTBROTHERS, INC.MargaritaNavarro,Esq.,WilliamSlack,Esq.,of Philadel-phia,Pennsylvania,for the General Couonsel.David F Girard-di Carlo, Esq., Frederick J. Bosch, Esq.,of Philadelphia,Pennsylvania,for theRespondent.Mary Crangle, Esq., HilerlyKlein,Esq.,ofHaddonfield,.New Jersey, for the Charging Party.On January 21, 1983, Respondent filed an answer de-nying that it has engaged in any unfair labor practices asset forth in the consolidated complaint.A hearing'in-the above matter was held before me inVineland,New Jersey, on April 11-14, 1983, and inPhiladelphia,Pennsylvania, on July 6 and 27, 1983.Briefs have been received from the General Counsel,counsel for the Charging Party, and counsel for the Re-spondent, respectively,which have been carefully con-sidered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAt all materialtimes,the Respondent has been a cor-poration duly organized under, and existing by virtue of,the laws of the Stateof New York.It is engaged in thewholesale processing of fruits and flavors for the icecream business at its facility located in Vineland, NewJersey.-During the fiscal year ending October 31, 1981, Re-spondent purchased materials in an excess of $50,000 di-rectly from points outside the State of New Jersey.The complaint alleges, the Respondent admits, and Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.Charges of unfair labor practices were filed on June 21,October 8, and November 28, 1982, by United Food andCommercial Workers Union, Local 56, AFL-CIO, char-tered by United Food and Commercial Workers Interna-tionalUnion, AFL-CIO-CLC (the Union), against Lim-pert Brothers, Inc. (the Respondent). On behalf of theGeneral Counsel,theRegionalDirector for Region 4issued a complaint in the first two cases on November30, 1982,and thereafter issued an order consolidatingthose cases with a third case(4-CA-13357).The consolidated complaint alleges that Respondentsoliciteda statement from an employee concerningwhether the employee had been threatened by fellowemployee strikers;thatRespondent interrogated an em-ployee about the identity of employeesengaged in astrike against the Respondent;thatRespondent threat-ened to close its business if employees continued to sup-port the Union,all in violation of Section 8(a)(1) of theAct; and that Respondent reduced employees' hours ofwork,terminated a substantial number of employees andthereafter failed and refused to reinstate these employees,including some employees who had offered to return towork, because. all such employees supported the Union,in violation of Section 8(a)(3) of the Act; and that Re-spondent refused the Union's demand for recognition onJune 18-21, 1982,and became engaged in conduct de-signed to undermine the Union'smajority status, in viola-tion of Section 8(a)(5) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthatUnitedFood and Commercial Workers Union,Local 56,AFL-CIO,chartered by United Food andCommercial Workers International,AFL-CIO-CLC is,and has been at all times material herein,a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsFor the past 30 years, Respondent has been engaged inthe business of processing fruits andmanufacturing icecream flavors and toppings for ice cream enterprises atits location in Vineland, New Jersey. Its ice cream prod-uct is largely seasonal with peak demand for ice creamoccurring in late spring and summer.For most of its 30years in operation, Respondent has enjoyed a profitablebusiness except for the year 1981 and the first part of1982,when it commenced to suffer substantial losses inprofits.During these proceedings the parties stipulated thatthe following employees constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the National Labor Relations Act:All production,maintenance,shipping and laborato-ry employeesemployed,by LimpertBrothers, Inc.at its Vineland,NJ facility,excludingall office cler-ical employees,salesman, guards and supervisors asdefined in the NationalLabor Relations Act. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties further stipulated that on the morning ofJune 18, 1982, the following employees, their depart-ment,and wages per hour as described below,were in-cluded in the above-described appropriate unit:Charles Adams,maintenance-$5.00Donna Barriento,general labor-$3.60Joseph DeMaio, general labor-$5.50Vincent DiBiase, general labor-$4.00'Michael DiMatteo, shipping-$4.75Gerald. Giordano, general labor-$3.35Lees Giordano, general labor-$3.35'Carlos Gonzalez,general labor-$5.25Leonard Graff,generallabor-$4.25 .Clotilde Irezarry,general labor-$3.45LaverneJackson,general labor-$3.35Eliseo Jimenez,general labor-$4.50Diane Johnson,. general labor-$3.35Susan Johnson,general labor-$3.35Charles Licaretz,general labor-$6.50Richard Menz,shipping-$4.25-RobertMilana,generallabor-$3.35Gail Ocasio,general labor-$3.35Joseph_Oliver, laboratory-$3.85Sharon Parker,general labor-, $3.55Wenceslao,Perez, general labor-$4.25Pauline Pruitt, generallabor-$3.75Ronald Reed,shipping-$4.25Jimmy Riggs, general labor-$4.00Carmen Rodriguez,general labor-$3.35Mervin Roman; generallabor-$3.35Wilberta Santiago, general labor-$3.62Ron Shepherd general labor-$4.75Lewis J. Smith,general labor-$3.50Ronald Tobolski, general labor-$3.75MiguelVelez, general labor-$3.35The parties agreed not to include John Mazzi in theappropriate unit because they are in dispute as to hisstatus as an employee versus a supervisor.Mazzi worksinmaintenance at a rate of$6.25 an hour. The Generalthe Respondent contends he is a supervisor.'B. The OrganizingEffort ofthe Respondent'sEmployeesA composite of the credited evidence that in responseto a telephone call from employees Pauline Pruitt andCarlos Gonzalez on June 3, 1983, Michael Matway, busi-ness representative of Local 56, met with Pruitt andGonzalez at the Best Western Motel in Vineland, NewJersey.On June 16,1983, representative Matway and hisassociate,Gene Christanti,met at the home of PaulinePruittwith the following employees: Pauline Pruitt,Carlos Gonzalez,.Carmen Rodriguez, Wenceslao Perez,Eliseo Jimenez, John Mazzi, Laverne Jackson, DonnaBarriento,and Gail Ocasio.Union authorization cardswere distributed during the meeting by representativeMatway, who told the employees when he received a'The facts set forth aboveare uncontroverted and are not in conflictin this recordsubstantialmajority of- signed cards, the cards would beused to obtain recognition for Respondent, . and theUnion would simultaneously file apetition for a secret-ballot election.Matway also said if he received signedcards from a majority of the employees, he would with-draw the petition..The following employees signed unionauthorization cards for Local 56 on June 16, 1982:Pauline PruittCarlos GonzalezWenceslao PerezJohn MazziDonna BarrientoEliseo JimenezLaverne JacksonGail OcasioSome of the employees (Leonard Graff, Lewis Smith,John Mazzi, Donna Barriento, Laverne Jackson,PaulinePruitt,and Ron Tobolsky)who attended the organizingmeeting and/or signed authorization cards on theevening of June 16,engaged in a union solicitation cam-paign in the plant on the next morning and afternoon,June 17. During the break and lunch periods on June 17,except Clotilde Irezarry, the following employees signedauthorization cards on June 17, 1982:-Wilberta GantiagoClotilde Irezarry-Leonard GraffSue JohnsonLewis SmithRonald ShepherdCarmen RodriguezSharon ParkerRobert MilanaRon TobolskiRonald O. ReedThe above list of signed cards represent 19 out of thelistof 31 employees to which the parties stipulated con-stituted an appropriate unit on June 18, 1982.However,during and subsequent to the hearing,Respondent chal-lenged either the authenticity of the signatures, or thevalidity of the cards bearing the signatures of the follow-ing employees: Ronald Shepherd, Miguel Velez, ClotildeIiezarry,Carmen Rodriguez,Gail Ocasio,Eliseo Jimen-ez, Susan Johnson, and John Mazzi.At thehearing herein, Respondent did not challengethe authenticity of the authorization cards of employeesDonna Barriento,Carlos Gonzalez,Leonard Graff, Law-rence Jackson,Eliseo Jimenez, JohnMazzi,RobertMilana, Sharon Parker,Wenceslao Perez,Pauline Pruitt,Lewis Smith, and Miguel Velez. The language on thecard signed by eachof the above-named employees isprinted in unambiguous English or Spanish,designatingthe Union as the collective-bargaining representative ofthe signer.that such printed language was canceled or misrepresent-ed to any signatory by a card solicitor, to the effect thatthe printed language should be disregarded.In the ab-sence of such evidence,-the cardisnot,invalidated. LIMPERT BROS.NLRB v. Gissel Packing Co.,395U.S. 575 (1969). Atmost, Respondent makes reference to the fact that UnionRepresentativeMatway testified he saw Wenceslao signa card at the June 16 organizing meeting when, in fact,Wenceslao Perez was not present at that meeting.However,Iwaspersuaded by the circumstances andMatway's demeanor, that this misstatement by him wasan honest mistake of mental recall, ,as I believe he admit-ted he was mistaken. I deem such a mistake quite possi-ble and' probable of a witness trying to recall the identityof all of the employees who were present at a meetingheld several months prior to this hearing. I' therefore findthat the cards of all of the above-named, employees arevalid, and should be counted in deterining majoritysupport for the Union on June 17-21, 1982. Since JohnMazzi testified without dispute that he solicited and wit-iiessedRonald Reed and Ronald Tobolski read andsigned their cards and returned it to him, which Maggieturned in to Matway on June 17, both cards are validand should be counted in determining majority supportfor, the Union.The Authorization Card of Ron ShepherdAs the-record shows, all of the above signed cards are"singlepurpose" union authorization cards, authorizingthe Union to represent the signatory thereof for purposesof collective bargaining with the -Respondent. CounselforRespondent argues that Ron Shepherd's card is in-valid because in June Shepherd had instructed card-solic-itor John Mazzi not to submit his signed card to theUnion. However this is not necessarily an accurate ac-count of what the evidence has established. Ron Shep-herd did not appear and testify in this proceeding None-theless, John Mazzi testified, and I credit his undisputedtestimony, that employee Ron Shepherd signed the unioncard and returned it to him (Mazzi), requesting thatMazzi not submit the card to the Union until he instruct-ed him to do so. Mazzi testified he complied with Shep-herd's instructions until-'Shepherd directed him to submitthe card to the Union in August or September, afterShepherd was laid off.It is particularly noted that Shepherd's card is datedJune 19, 1982. However, since Mazzi had not submitted,or should not have submitted the card to the Union untilAugust or September, the Union did not legally haveShepherd's card on June 18-21, when the Union de-manded recognition by the Respondent. This conclusionis consistent with the credited testimony of Mazzi. If, onthe contrary, Mazzi did in fact submit Shepherd's card tothe Union on June 19-21, he didso againstthe instruc-tions and without the authorization of Shepherd. Ineither event, Shepherd's card, although valid when sub-mitted to the Union in August or September, was notvalid for purposes of tabulation on June 19-21, when theUnion made its demand to Respondent for recognition.Consequently, Shepherd's card cannot be counted to de-termine whether the Union represented a majority of Re-spondent's employees on June 21, when Respondent re-ceived the Union's demand for recognition (G.C. Exh.3),because the Union did not, or should not have had,Shepherd's card nor his authorization for the card at anytime inJune 1982. Therefore, Shepherd's card will not367be counted in determining whether the Union represent-ed a majority of Respondent's employees in June 1982.The Authorization Card of Miguel VelezThe Respondent did not object to the admission in evi-dence of Miguel Velez' authorization card (G.C. Exh. 2-c), but now it argues in its brief that Velez' card shouldbe found invalid, allegedly because the General Counseldid not produce evidence authenticating the signature orthe intent of the signatory. However, it is noted thatUnion Representative Matway testified, without dispute,that he received Velez' card along with 11 other signedcards during an organizing meeting at Pauline Pruitt'shome on June 17. When Respondent's counsel was askeddid he have any objections to admission of the card inevidence, counsel said, "No." The purpose of the singlepurpose card is clearly printed on its face in Spanish.Counsel for Respondent has not offered any evidenceeven intimating that the signature on the card is not au-thentic, or that the signer did not intend to sign it. Thus,itmay be reasonably inferred from the fact that the pur-pose on the card is clearly printed on its face in Spanish;that the name Miguel Velez, which appears on it, is aSpanish name; that Respondent stipulated that a MiguelVelez was in its employ on June 18, 1982; and that Re-spondent, who must have in its personnel records or can-celed checks the signature of Velez, did not offer anysuch evidence to refute the genuineness of the signature,or the lack of intent of the signer.Thus, I conclude and find that the General Counselhas sufficiently established the validity of Miguel Velez'card, and his card should be counted in determiningwhether a majority of Respondent's employees supportedthe Union on June 18-21, 1982.The Authorization Card of Gail OcasioThe Respondent also contends that, although the Gen-eralCounsel may have authenticated the card of GailOcasio, the General Counsel has nevertheless failed toestablish the validity of Ocasio's card because Ocasiowas not called to testify about her intent to sign, and be-cause her solicitor, Laverne Jackson's testimony showsthat Union Representative Matway's explanation for thecard to Ocasio and herself, misrepresented its purpose asfollows:He [Matway] told us these cards was to see did wehave enough votes to establish-He said that if wesigned these cards that the benefits and all this here,he told us that this card was not to say that we hada union in there, it was to get enough votes in sowe could organize -to go to the head -men and seewould they okay, you know, the union be recog-nized in there.The most critical and strict reading of Jackson'sabove-quoted testimony reveals that Matway told them(Ocasio and Jackson) the signing of a card itself did notmean they had a union. However, he told them if theysucceeded in getting enough cards signed (by a majorityof employees) Matway would approach management and 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand recognition.This construction of Jackson's testi-mony is not inconsistent with Matway's testimony aboutwhat he told the employees during the organizing meet-ing on June 16. At that time, Matway testified he toldthe employees if they obtained signed cards by a majori-ty of the employees, he would seek recognition of man-agement and simultaneously file a petition for a secret-ballot election.In'the instant case,the language on the card is clearand unambiguous on its face.Nowhere in the above-quoted language is it indicated that Matway deliberatelyand clearly directed Ocasio or Jackson to disregard thelanguage on the card, or otherwise told them their cardwould be used for no purpose other than to'get an elec-tion.In the absence of such or similar statements byMatway,there is no evidence that Matway misrepresent-ed the purpose of the card, or that Ocasio did not intendto sign the card she did in fact sign.It is well establishedthat a solicitor of a card who testifies he or she wit-nessed and identifies the signature of the signer is suffi-cient to satisfy authentication and validity of the card.Dresser Industries,248 NLRB ,33 (1980). Under such cir-cumstances,the signatory need not appear and testify.Additionally, the reading of the above-quoted testimonyof Jackson does not substantiate Respondent's contentionthatMatway misrepresented the purpose of the caid.Consequently,I conclude and find that Ocasio's card sat-isfies the legal requirements for both authenticity and va-lidity.Dresser Industries,supra;Keystone Pretzel Bakery,242 NLRB 492 (1979).The Authorization Card of Eliseo JimenezThe Respondent did not object to the admissibility ofEliseo Jimenez'authorization card, but argues that it isinvalid because the card was filled in by his wife, at hisdirection, and signed by, Jimenez himself;because Jimen-ez said he did not read the card;because the purpose ofthe card was misstated to Jimenez by Carlos Gonzalez;and because Jimenez never understood the purpose ofthe card. However,Respondent's arguments are not sub-stantiated by the evidence of record. In Jimenez' testimo-ny quoted in Respondent's brief (pp. 116-117), Jimenezwas asked by counsel for Respondent.did Gonzalez. tellhim-the purpose of the card.Jimenez said,"Yes, he.saiditwas to form a union .. .." Moreover, Jimenez testi-fied that he went to the organizing meeting on June 16withGonzalez, because he(Jimenez) does not speakEnglish.The record contains Union,RespresentativeMatway's clear and credited testimony;of what he toldthe employees was the purpose of the authorization cardsat the June 16 meeting.-Itmay be reasonably inferred from Jimenez'testimonythatGonzalez,inwhom Jimenez obviously had confi-dence to translate from English to Spanish what unionrepresentatives told the employees.Matway told the em-ployees if a majority of employees signed cards, hewould approach management and demand'recognition,and simultaneously file a petition for a secret-ballot elec-tion.Ido not have any reason to believe that Gonzalezdid not explain the purpose of the cards to Jimenez asMatway explained the purpose of the cards to the ^em-ployees.Additionally,the purpose of the card is printedinSpanish on Jimenez'card and Jimenez is literate inSpanish. The fact that the. card was filled in by Jimenez'-wife at his direction is cleai evidence that Jimenez knewand intended to sign the card with a full appreciation ofits significance.Since he is literate in Spanish it must bepresumed that he knew and understood the contents andpurpose of the card.Dresser Industries,248 NLRB 33(1980).Consequently,there is no reasonably establishedbasis for declaring Jimenez'card invalid,and I find hiscard valid for the purpose of determining whether, theUnion enjoyed majority support on June 17-21, 1982.The Authorization Card of Susan JohnsonThe Respondent argues-that the authorization card ofSusan Johnson must be deemed invalid because employeeDonna Barriento filled in the information on the cardwithout a showing that Johnson directed her to do so;and that Johnson testified she only read the informationfilled in.and did not testify she read the printed purposeon the card.While some of Respondent's recitation ofthe facts are correct, it is particularly noted that therecord does not contain any evidence that Johnson didnot know the purpose of the card she signed. -In fact, theevidence shows that she testified she signed the card be-cause fellow employee Donna Barriento asked her tosign a union authorization card. She assented and signeda card.Johnson therefore knew the card was to get aunion in the plant.Although she may not have read thestated purpose on the card,the evidence did not establishthat Barriento or anyone else ever told Johnson the cardwas for the exclusive purpose of obtaining a union elec-tion.The law is well settled as the Supreme Court statedinNLRB v. Gissel Packing Co.,395 U.S. 575, 584 (1969),approving Board law on determining the validity of au-thorization cards,as enunciated inCumberland ShoeCorp.,144 NLRB 1268 (1963), enfd. 351 F.2d 917 (6thCir. 1975),reaffirmed inLevi Strauss& Co.,172 NLRB732 (1968):Under theCumberland Shoedoctrine, if the carditself is unambiguous(i.e., states on its face that thesigner authorizes the Union to' represent the em-ployee for collective bargaining purposes and not toseek an election),itwill be counted unless it isproved that'the employee was told that the cardwas to be usedsolelyfor the purpose of obtaining anelection.In the instant case the evidence does not establish thatBarriento or any other union organizer or representativetold Johnson the single purpose authorization card wasto be used solely for the purpose of obtaining an elec-tion.Keystone Pretzel Bakery,242 NLRB 492 (1979). Ascounsel for the Respondent concedes,Johnson, from alloutward appearance,is literate.In the absence of anyevidence to the contrary,Johnson is presumed to haveknown and understood the contents and purpose of thecard which she signed.Johnson's card is therefore validand should be counted in determining whether a majori-ty of the employees supported the Union on June 17-21,1982. LIMPERT BROS369The Authorization Card of Clotilde IrezarryCounsel for the Respondent argues that the authoriza-tion cardof Clotilde Irezarryis invalid because unioncard solicitor Eliseo Jimenez used coercive tactics in in-ducing her to sign the card,and told her the card wouldbe used to secure a union representative election.Irezarry,an elderly Hispanic woman with a limitedunderstanding of English and a fair reading and speakingknowledge of Spanish,has been employed by Respond-ent for 10 or I1 years, until she was laid off subject torecall in November 1982 Pursuant to subpoena,she testi-fied that she had refused to, sign a union authorizationcard for Carlos Gonzalez on several occasions in June.Eliseo Jimenez,-also Hispanic,came to her house on June17 as she was preparing to go out.She said he requestedher to sign an authorization card.She kept refusing tosign the card but Jimenez kept insisting that she sign thecard.Without reading the card,Irezarry said she finallysigned the card to getrid ofJimenez.On the contrary,Eliseo Jimenez, who also testifiedpursuant to subpoena prior to Irezarry,acknowledged hewent to Irezarry's house on behalf of the organizing em-ployees to obtain her signature on a card.Jimenez is alsoHispanic and literate in Spanish but not in English. Hetestified he took the card to Irezarry's home because theother employees did not know where she lived.When hearrived,he said Irezarry asked for the card,he gave it toher, and she signed it without any pressure from him."She signed it because she wanted to, nobody pressured"her."Although Jimenez did not explain what he meantby "pressuring"Irezarry,neither did the counsel for Re-spondent explain or address any evidence in the recordto support his charge that Jimenez used coercive tacticsagainst Irezarry to obtain her signature.Counsel for Respondent also suggests,by cases cited insupport of his argument,that Irezarry was harassed intosigning the card. `Although the record shows Irezarrywas approached several times by Gonzalez to sign acard,which she refused to do,Jimenez approached herat her home on one occasion,June 17. While I'm notpersuaded that the visit and any urging by Jimenez tohave Irezarry sign a card amounted to harassment, theconflicting testimony of Irezarry and Jimenez raises aIn addressing the question of credibility of the twowitnesses(Irezarry and Jiminez), it is first noted thatboth witnesses are Hispanic,both speak,read,and under-stand Spanish,and the authorization card which each (Ji-menez and Irezarry)signed(G.C. Exhs. 2(p) and 2(n)),respectively, is printed in Spanish.The clear and unam-biguous wording on the card states that "I hereby au-thonze the United Food&Commercial Workers Interna-tionalUnion,AFL-CIO-CLC, or- its chartered' localunion(s) to represent me for the purpose of collectivebargaining."In almost narrative fashion, Irezarry testified that, aftershe refused to sign,Jimenez told her there would be notrouble-no problems, that it did not mean anything. Shesaid she told Jimenez she did not want to get involvedand did not want to sign,that she was in a hurry" to goout and Jimenez kept insisting that she sign.She said hetold her the only problem was the day of the election, atwhich time she could vote in favor or against the Union,or she did not have to vote at all. Without reading thecard,she said she signed the card to get rid of Jimenez.Although Irezarry testified she did not read the cardbefore she'signed it,but merely signed it to get rid ofJimenez, the record shows that she also testified in re-sponse to specific questions by the General Counsel asfollows:Q. Did you know why Eliseo wanted you to signyour card?A. He didn't say anything to me.Q. That was not the question I asked. Do youknow why he wanted you to sign the card?A. He wanted for me to sign the card becausethey were collecting signatures in order to have aunion at our place of work,but I was not in agree-ment with that.Q. So at that time you signed this card,you knewyou were signing the card because they were tryingto get a union into the companyA. I knew that.The latter testimony of Irezarry is in conflict with herearlier testimony.as to what Jimenez said to her aboutthe card,further complicating her credibility.As I ob-served the demeanor of Irezarry as she testified, I waspersuaded that she understood most of the questions pro-pounded to her through an experienced Spanish-Englishinterpreter,better than the impression she attempted toconvey that she did not understand.This conclusion issupported by the fact that Irezarry was testifying pursu-ant to subpoena.Her demeanor clearly indicated she wasreluctant to testify by the lapse of time before she re-sponded to questions,which I was persuaded was notdue to her lack of understanding the questions.I particu-larly noted how she frequently looked in the direction ofRespondent's representatives before she answered manyof the questions asked by the General Counsel,as well asquestions asked by the bench.Iwas further persuadedthat Irezarry was not being fully truthful by the fact thatshe also remained employed by Respondent long afterthe mass termination of employees in June, and also bythe fact that she was laid off,rather than terminated, inNovember,with the expectation of being recalled by theRespondent.Under these circumstances,I received thedistinct impression that Irezarry wanted-to be recalled towork and did not want to give Respondent the impres-sion that she supported the organizing effort of theUnion in any way. Moreover, the record evidence doesnot show that Irezarry ever tried to rescind her authori-zation card.Icredit Jimenez'testimony because I -was persuadedby his demeanor and the consistency with which he testi-fied that his testimony was essentially truthful. Conspicu-ously absent in the credited evidence is any language byJimenez which deliberately and clearly directed Irezarryto disregard the Spanish language on her card reciting itspurpose, or that he otherwise assured Irezarry her cardwould be used for no purpose other than to get an elec-tion.In the absence of such misrepresentations, I findIrezarry's card to be a valid designation of the Union as 370DECISIONSOF NATIONALLABOR RELATIONS BOARDher collective-bargaining representative. Her card shouldbe counted in determining majority support of the Unionon June 17-21, 1982.Keystone Pretzel Bakery,242 NLRB492, 494 (1979).Federal Alarm,230NLRB 518, 522(1970),Levi Strauss Co.,732, 733 (1968), enfd. 441 F.2d1027 (6th Cir. 1980).The Authorization Card of Carmen RodriguezRespondent challenged the validity and authenticity ofthe authorization card of Carmen Rodriguez because sheauthorized a friend to fill it out and sign it on her behalf.In this regard, Rodriguez testified she was given a card(printed in Spanish) by Carlos Gonzalez, who told her itwas for the Union and requested her to fill it out andreturn it to him. Rodriguez is Hispanic, and she testifiedshe read the card and took it with her when she wenthome for lunch. While at home, she asked her friend,Maria, to fill out the card and sign her (Rodriguez) nameon it.Maria read the card to her, filled it out, and signedRodriguez' name on it and returned it to Rodriguez who,in turn, returned it to Gonzalez. Although Rodrigueztestified she understood why she wanted to. sign thecard, there was some language difficulty as she testifiedthrough the assistance of a good English-Spanish inter-preter.After several questions were asked which I didnot deem clarifying, I asked Rodriguez did she tell Mariato sign the card because.she wanted the Union, and shesaid, "Yes."On cross-examination Rodriguez said she signed thecard because her fellow workers were signing a card.She acknowledged she stated in her affidavit given to theBoard on June 24, 1982, that she had signed a card, with-out explaining that her friend, Maria, had signed the cardon her behalf.When asked why did she neglect to soinform the Board, she said she thought she would have aproblem if she -told the Board Maria had signed- the cardon her behalf. Presumably Rodriguez thought she couldnot authorize another person to sign on her behalf,-espe-cially if such fact -became known by a Board agent.Since Rodriguez is a layperson, I was persuaded that her,assumption and explanation were truthful, even thougherroneous, because an employee may authorize anotherperson to sign his or her name on an authorization card.La Mousse, 'Inc.,259 NLRB 37, 42 fn. 10 (1981).Although Rodriguez commenced to cry as she testifiedabout her having Maria sign a card on her behalf, and asshe explained the conflict in her testimony with the state-ment in her affidavit, I was nonetheless persuaded by herexplanation and demeanor that she was telling the truth.I also received the distinct impression that she was upsetthat the conflict in her testimony with herstatement inher affidavit was revealedon examination,but not be-cause she was not telling the truth. I was also satisfiedthat Rodriguez understood the purpose of the card andthat she authorized Maria to sign her name on a card be-cause she was in favor of the, Union.-During the hearing Rodriguez in effect adopted, if notratified,Maria's signingof the -card on her behalf as itwas signedby Maria pursuant to Rodriguez' authoriza-tionAt no time thereafter did Rodriguez attempt to re-scind her card. Under these circumstances, I find Rodri-guez'card valid for purposes of determining whether amajorityofRespondent's employees designated theUnion as their collective-bargaining representative onJude 17, 1982.La Mousse, Inc.,supra;Standard Coosa-Thatcher,257 NLRB 304, 309 (1981), enfd. 691 F.2d 1133(4th Cir. 1982).The Supervisory Status of John MazziRespondent argues that all of'the authorization cardssigned by employees at the June 26 meeting are invalidbecause of the presence ofJohn Mazziwhom Respondentargueswas a supervisor. In this regard, the evidenceshows that Mazzi was employed by Respondent fromJune 1954 to June 1982. During his later years heworked along with Charles Adams in the plant's mainte-nance departmentas a maintenancemechanic-keepingproduction machinery operational-and as a boiler engi-neer for $6.25 per. hour. The majority of Mazzi's timewas spentmaintainingthe production machinery andtending the plant's boiler, although he and Adams wereoccasionally assisted by employees from other depart-ments. The record is barren of any evidence that Mazzihad authority or in fact exercised authority - to hire,layoff,suspend,transfer,recall,promote,demote,reward, discharge, or otherwise discipline employees, orthat he exercised independent judgment in performingsupervisory tasks. Nor did Respondent proffer any evi-dence thatMazzi had or exercised such authority.Gurabo Lace Mills,249 NLRB 658 (1980);NLRB v. Se-curityGuard Service,384 F.2d 143, 149 (5th Cir. 1967).AlthoughMazzi testified he occasionally assignedwork, he explained the limited circumstances 'underwhich he madesuch assignmentswhen employees wereassigned to assist Adams and himself. He acknowledgedemployees sometimes expressed complaints or asked himquestions about the work, work problems, and employeeconcerns, and he would answer their questions or ex-press his opinion in response to their complaints. It wasnot established by the evidence that Mazzi resolved anyemployee grievances or monitored their work perform-ance on behalf of management. In fact, the employeeswere not assigned in his department and none of themwere permanentlyassignedto him for directions. As theGeneral Counselargues,and I agree, it appears normalthat employees would consult with an employee whosetenured seniority greatly exceeded their own. As theGeneral Counsel also points out, the Board has held thata more experienced employee who answers questions forjunior employees and gives. them some advice on jobperformance does not necessarily mean that he directstheirwork. Also, where instructions and orders from asenior employee involve only routine matters, suchsenior employee is a nonsupervisoryleadman.SalinasMfg.Corp.,211NLRB 573, 574 (1974). Additionally,where such experienced employee occasionallyreassignswork from one employee to another because of the in-abilityof junior employees to perform the work, theBoard has held that such employee is not a supervisor.Vapor Corp.,242 NLRB 776, 780-783 (1979). ,Basedalso on the foregoing evidence and legal author-ity, I conclude and find that JohnMazzi was not a super-visorwithin the meaning of the -Act, but an employee LIMPERT BROS.-who also signed a union authorization card on June 16.Respondent's argument is -not substantiated by the evi-dence of record. Since Mazzi was an employee, his card,aswell asthe employees who signed cards in his pres-ence, should and will be countedin determiningwhetherthe Union enjoyed majority. support of the employees onJune 18-21 when the Union made its request upon man-agement for recognition.,Based on the foregoing credited evidence, I also con-clude and find that on June 3,. and more particularly,June 16 and 17, 1982, Respondent's employeesengagedinan organizingcampaign to unionize Respondent'splant. I further conclude and find that the General Coun-selpresented authorizationcards signedby 20 of Re-spondent's 32 employees.Respondentchallenged 8 of the20 signed cards for authenticity or validity. Notwith-standing, having found the challenged authorization cardof Ron Shepherd invalid for purposes of determining theUnion's majority.statuson June 17-21, I neverthelessfind valid the seven challenged authorization cards ofMiguelVelez, Gail Ocasio, EliseoJimenez,Susan John-son, John Mazzi, Clotilde Irezarry, and Carmen Rodri-quez.The Union therefore had validly signed authoriza-tion cards from 19 of Respondent's 32 employees onJune 17-21, 1982. Consequently, since 19 signatures(signed cards) constituted a majority, 3 more than half ofRespondent's 32 employees on June 17-21, I find that amajorityofRespondent's employees designated theUnion their collective-bargainingrepresentative on June17, 1982.The Supervisory Status of Tony MangineAnthony Mangine was plant manager of Respondentat all material times (February-September 13, 1982). Re-spondent's president, Harold Limpert, testified that Man-gine was responsible for plant' production, and that hehad the authority to hire and f re employees. PresidentLimpert's testimonyisconsistentwith the testimony ofemployees RobertMilana and SusanJohnson, who un-disputedly testified thatMangine hired' them. With suchclear uncontroverted and probative evidence of supervi-sory status of Mangine, the conclusion is inevitable thatMangine's function satisfies the requirements for supervi-sory status set forth in Section 2(11) of the Act.'C. Respondent's Knowledge of the Employees'Organizing Activities and Its' Reactions'TheretoPaulinePritt undisputedly testified on cross-examina-tion that on June 17, Michael DiMatteo, who had re-fused to signan authorizationcard, told her he went intothe office and toldManagers Mangine andGiordano thatthe employees were trying to organizea union.2About 4 or 4:30 on the afternoon of June 17, the Com-pany calleda meetingof all employees which was heldin the cherry department. Present for the Company wereGeneralManagerPearlGiordano and Plant Manager2Not only is Pruitt's testimony in this regard not disputedby Mangine,but I was persuaded by her demeanor thatshe was testifying truthfully.Moreover,since her testimony in this regard issupported by-other cred-ited testimonyof whatshe said DsMatteotold her and I discredit Gior-dano's denial that she knew about the employees unionactivity371TonyMangine.A composite of the, essentiallyconsistentand undisputedtestimony of the witnesses of both partiesestablished that Giordano told the employees, that "dueto lack of sales, there would be a cutback in the work-week to a 4-day week, possibly a 3-day week, but shewould try to avoid any layoffs"; that the employees andmembers of managementatLimpert' Brothers were likeone family, and that she knew how difficult it was tofind a job, so there would be no layoffs. This was thefirst time the employees had ever been notified aboutsucha reductioninwork hours or, lack of sales, reflect-ing financial problems.,On the same afternoon, June 17, truckdriverJosephDeMaioreturned from making deliveries about 4:30 p.m.while the'meetingwith employees was in progress. Afterthemeeting he went to the office of Plant ManagerTony Mangine to turn in his delivery receipts for theday'swork. He testified without dispute -thatMangineasked him, "How come you didn't tell me?"- DeMaiosaid helooked atMangine andasked, "Tell you what?"and,Manginefailing to respond, DeMaio walked out ofthe office.SeveralminuteslaterDeMaio returned toMangine'soffice.Mangine thensaid to him, the reasonfor the 4-day workweek was because the employeeswere organizing a union and the Company learned aboutitand was reducing the workdays. Mangine asked him ifhe wantedto sign a unioncard and he told Mangine hehad to give it some thought and would let him -know. aAbout 11 or 11:30 a.m. on the next day, Friday, June18, 1982, the Company called a meeting of all the em-ployees.Present for the Company were: PresidentHoward Limpert, General Manager Pearl Giordano, andPlant Manager Tony Mangine. According to a compositeof the essentiallyconsistent-testimony of witnesses forboth parties, Limpert said, due to lack of sales and thegeneral state of the economy, he would have to lay offsome employees; that the Company was in debt and bankcreditors were on him Giordano and Mangine proceed-ed to distribute the layoff notices and checks to employ-ees. Sincethe payroll period ended on June 17, the em-ployees were givenan additionalcheck for 4 hours onJune 18. Forklift operator Leonard Graff asked Limpertwere they being laid off or fired, but Limpert did not re-spond.He repeatedhis questionand Limpert said theywere terminated and he offered to show Graff the Com-pany's debts but Graff declined the offer. Limpert thenwent upstairs and got the Company's books, but Graffwould not look at them. Giordano also replied to inquir-ing employee Pruitt about her employment status by in-I credit DeMaio's testimony not only because I was persuaded by hisdemeanor that he was testifyingtruthfully,but also because his account isrelativelyconsistentwith his account of a similar conversation he hadwith Respondent'spresident-owner,' HaroldLimpert,on June 19, andalsowith the testimonial account of conversations John Mazzi and Pau-line Pruitt held with Plant Manager Mangme at the Flea Market on June19, infra, as well as with all of the credited evidenceof recordDeMaio'stestimony in this regard is also undisputedbecause TonyMangine, whohas been replaced as plant managerby Tony Campanella,did not appearand testify in this proceeding and no reasonable explanation was offeredfor his nonappearance Respondent did not establish that it could notproduce the appearance of Mangme or, ifnot,whynot Respondent hasnot established that"themusing witness rule" is not applicable hereAvonConvalescentCenter,219 NLRB 1210 (1965) 372DECISIONSOF NATIONALLABOR RELATIONS BOARDforming her that they were' terminated. Donna Barriento,Laverne Jackson,CarlosGonzalez,MiguelVelez,Carmen Rodriguez, Leonard Graff, Lewis'Smith, SharonParker, and Gail Ocasio.JohnMazzihas been in Respondent's employ as amaintenance mechanic and boiler engineer since June 19,1954.He maintained the machines for production. Hesigned a union authorization card on June 16 and distrib-uted cards in the plant and -solicited signatures on June17.Mazzi did not report to work on June 18 but calledin to advise he had a doctor's appointment. Giordanotold him she would inform his supervisor, Mangine.When Mazzi returned home from the doctor - aroundnoon, Giordano called him' at home and advised that heneed not report to work. She asked him to remain homebecause she and, Mangine would like to come to hishouse to see him. When they arrived at his home, Gior-dano informed Mazzi that the Company's accountantshad instructed the Company to cut the work force inhalf and he happened to be one of those employees ter-minated. She apologized for having to do this and gavehim his final check. This was the first time Mazzi said hehad been laid off in his 28 years with the Company. Hecould recall only one period (December-, February) 6years ago when a few people were laid off, but neverduring the summer months.Joseph DeMaiohad been employed by the Respondentunder the supervision of Tony Mangine from 1976 toSeptember 1982. On Friday, June 18, Supervisor Man-gine and General Manager Giordano told truckdriverand part-time production worker, Joseph DeMaio, thetruckwould not be going out because Respondentneeded him in the plant and the products would be de-livered by carrier. Thereafter, DeMaio worked mostly inthe cherry department dumping and processing cherries,which function was previously performed by employeeswho were laid off. Four other ladies (Rita, Loria, Malyn,and Jody, a part-time worker) from the clerical staffjoinedDeMaio in performing the same work. A fewother employees, including Plant Manger Mangine, wereassigned to assist them. DeMaio had never seen theseemployees work cherries before, although cherry-sorterDonna Barriento testified that this did occur infrequent-ly. -DeMaio further testified that on the day after the lay-offs, Saturday, June 19, while in Limpert's office withMangine, the following conversation ensued:Well, in the beginning Mr. Limpert asked mehow come I didn't know anything about the Union,which is what he was talking about. And TonyMangine stood up and told him that I didn't knowanything about it because he had questioned meabout it already. And Mr. Limpert proceeded, to saywell, he would close his doors before he-brought adenied he said he would close his doors before hisplant was unionized.4*Again, I credit the testimony of DeMaio over that of managementbecause I was persuaded by his demeanor that he was telling the truth,and because'his testimony is consistent with his previous conversationwith Manager Mangine in the office on June 17, as well as the testimonyAlso on Saturday, June 19, employee John Mazzi testi-fied' that he saw Plant Manager Mangine at the FleaMarket where Mangine and Mazzi both worked. Mazzisaid he asked. Mangine why were they laid off and Man-gine said; "To his knowledge management knew of theunion activity . . . and that was the reason they were,alldischarged." Mangine also said the Company was in badshape productionwise because the-work was accumulat-ing and there was no one to produce, since most produc-tionworkers were laid off. Pauline Pruitt also saw andtalked with Mangine at the Flea Market on June 19, andMangine told her the same things he told Mazzi. Man-gine did not appear or testify in this proceeding to admitor deny these conversations.GeneralManager Peal Giordano testified she firstlearned about the employees' union organizing -activitieson June 18, when she received a . telephone call fromWestern Union. The record shows that at 2:15 p.m. onJune 18, Western Union received an 'order for the trans-mission of the following message (R. Exh. 24) from theUnion to Respondent:THIS IS A CONFIRMATION COPY OF A TELEGRAM AD-DRESSED TOYOU THIS OFFICE IS COUNSEL TO UFCWLOCAL 56, IT HAS COME TO OUR ATTENTION THATYOU HAVE REDUCED THE WORK WEEK AND TERMI-NATED A NUMBER OF EMPLOYEES AS A RESULT OFTHEIRUNION ACTIVITIES., PLEASE BE ADVISED THATTHE FEDERAL LABOR LAWS PERMIT EMPLOYEES TOENGAGE IN UNION ACTIVITIES WITHOUT FEAR OFREPRISAL OR RETALIATION. BE ASSURED THAT WEWILL TAKE ALL STEPS NECESSARY TO INSURE YOURCOMPLIANCE WITH THE LAW.5In a letter dated June 18, 1982 (G.C. Exh. 3), mailedon June 19 and received by Respondent Monday, June21,.1982, the Union apprised Respondent that a majorityof its employees had designated the Union as their col-lective-bargaining representative and the Union request-ed recognition of Respondent and demanded negotia-tions.In a letter dated June 22, 1982 (G.C. Exh. 4), legalcounsel for the Respondent advised the Union-that Re-spondent had - a good-faith doubt that the Union repre-sented an informed and uncoerced majority of its em-ployees in an appropriate collective-bargaining unit and,for this reason, the Union's request for recognition anddemand was rejected. The letter also advised that theUnion's offer to establish proof of majority status wasdeclined and that a secret-ballot election conducted bythe Board was the best way to ascertain whether theUnion represented the majority of employees.of Pauline Pruitt and John Mazzi's conversation with Manager Manginein theofficeon June 17, as well as the testimony of Pauline Pruitt andJohn Mazzi's conversations with Mangine at the Flea Market on June 19,infra,as well aswith the credited evidence of Respondent's actions takenon June 17 and 18 I was also persuaded by the demeanor of PresidentLimpert that his dental of the statements attributed to him by DeMaiowas not truthful.5 I do not credit Giordano's testimony in this regard because it con-flicts with the overwhelming weight of the credited evidence to the con-trary,thatRespondent had knowledge of the organizing activity of itsemployees on June 17.11- LIMPERT BROS.373The 12 employees laid off on June 18 were PaulinePruitt,Laverne Jackson,Donna Barriento,Carlos Gon-zalez,Miguel Velez,Carmen Rodriguez,Leonard Graff,Lewis Smith,Sharon Parker,Gail Ocasio, John Mazzi,and Susan Johnson,all of whom had signed a union au-thorization card on June 16 or 17, 1982.The terminationsreduced the Respondent'swork force from 32 to 20 pro-duction and maintenance employees.In response to an August newspaper advertisement fora boilermaker,Raymond Fitzgibbon,a 65-year-old veteranof 30 years in the Navy wrote a letter to the Respondentexpressing his interest in the position.He received a tele-phone call from Limpert and was interviewed and hireda week later by Limpert as a boiler operator.He worked42, 48, 50,and 54 hours per week at a rate of$4.25 perhour.Respondent hired Margaret DiMatteo on July 26to work in the labeling department.Based on the foregoing credited evidence,Ifind thaton June.17Michael DiMatteo,who refused to sign a au-thorization card,told Pauline Pruitt he had told Manag-ersMangine and Giordano that the employees weretrying to organize a union;thatwhen Limpert askedDeMaio on June 19 why he did not know about theUnion and Manager Mangine stood up and said,DeMaiodid not know anything about it because Mangine had al-ready questioned DeMaio about it;that it may reason-ably be inferred from such acknowledgement by Man-gine,thatMangine could only have been referring to hisJune 17 inquiry of DeMaio about the organizing activi-ties of the employees.Mangine'svoluntary response toLimpert'squestion clearly demonstrates the latter con-clusion,which is further supported by other unlawfulconduct of Respondent,infra.I further conclude and find that,during the June 19conversation with DeMaio, Limpert did,in fact, say hewould close his doors for good before he would allowhis plant to become unionized;that the,latter statementby Limpert demonstrated union animus,aswell as athreat,restraining and coercing employees in the exerciseof their protected Section 7 rights,in violation of Section8(a)(1) of the Act.I also find on June 19 Mangine toldMazzi and Pruitt they and other employees were laid offbecause the Company learned about the employees'union activities and that,when all of the statements byManager Mangine are considered,in conjunction withthe undenied statement of Michael DiMatteo to PaulinePruitt(that he told management about the employees' or-ganizing activities),the fact of the small size of the plant(32 employees),the precipitous layoff of employees onJune 18,the evidence more-than amply demonstrates thatRespondent had knowledge of the employees'organizingactivities on June 17 and 18, 1982.Analysis and ConclusionsRespondent learned about the Union'sorganizing ac-tivities of its employees during the workday of June 17.Between 4 and 4:30 p.m.'on that very afternoon Re-spondent called a meeting of its maintenance and produc-tion employees,and without any prior notice to the em-ployees, for the first time announced that it was havingfinancial problems and would have to reduce the numberof workdays from 5 to 4,or 4 to 3 a week,in order toavoid layoffs. After themeeting Plant Manager TonyMangine asked employee Joseph DeMaio,"How comeyou didn't tell me" (referring to the Union),and DeMaioasked,"Tell you what?"and walked away.Several min-utes later Mangine asked DeMaio did he "want to sign aunion card,"and DeMaio said he did not know but hewould haveto think aboutit.Since Mangine was plantmanager,he was a high ranking member of managementand his questions to DeMaio about his,aswell as hisfellow employees'union interests,tended to have a re-straining and coercive effect on the exercise of employ-ees' Section7 rights,in violation of Section 8(a)(1) of theAct.Prior to noon on the nextday, Friday,June 18, Re-spondent called a meeting of the employees and an-nounced the immediate and permanent layoff of 10 em-ployees as a necessary reduction in its 32-employee workforce, occasionedby theloss of sales and adversely af-fected credit of the company.Later that afternoon Re-spondent laid off two more employees,allegedly for thesame reasons.All 12 of the employeeslaid off on June 18had signed a union authorization card only 1 or 2 daysearlier(June 16 or 17).Respondent contends the layoffswere based on economic considerations and, in somecases, for cause.The ChargingParty and the GeneralCounsel maintained that the layoffs were motivated bythe unionactivityof the employees and, therefore, werediscriminatory and in violation of Section 8(a)(1) and (3)of the Act.Preliminary to determining whether an employer hasdiscriminated against employees in violation of Section8(a)(3) or(1) of the Act,the Board has held that theGeneral Counsel must first make a prima facie showingsufficient to support the inference that the protected (or-ganizing)activityof the employees was a"motivatingfactor" in the employer's decisionto layoff ordischargethem.Having established such a showing,the burdenthen shifts to the employer to demonstratethat the lay-offs or discharges would have occurred whether or notthe employees were engaged in organizing or other pro-tected conduct.Wright Line,251NLRB1083, 1089(1980), enfd.662 F.2d 899 (1st Cir.1981).A prima facie case is presentedby the General Coun-selwhen the evidence shows: .1.Employees were engaged in activity in support of aunion.2.The employerknew of that activity.3.The employerhas manifested hostility towards theemployees for supporting the Union.Hillside Bus Corp.,262 NLRB 1254 (1982);Kenco PlasticsCo.,260 NLRB1420 (1982)..As previouslyfound on the evidence under topic B,Respondent's employees were engaged in a union orga-nizing campaign on June 3,16, and 17, 1982.Also, as previously found upon the evidence undertopic C,supra,knowledge of the employees organizingactivitywas acquired by Respondent on June 17,. whenMichael DiMatteo told Managers Giordano and Mangineon June17 that theemployees were organizing a union;and that, on June 19, Plant Manager Mangine told em-ployeesMazzi and Pruitt,Respondent,laid off the em- 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees on June 18 because it learned prior to the layoffthat the employees were organizing a union Additionallyknowledge of the employees organizing activity maybe reasonably inferred to Respondent from the relativelysmall size of its plant having a work force of only 32employees among whom a union card solicitation campaign was carried on by employees PruittMazzi andothers on June 17 as well as from Manager Giordano scharacterization of the work force as a family In such asetting the intimacy of the small number of employeesmakes it difficult to conceive how any form of concertedor group activity could be kept secretSelf Cycle Distributor Co237 NLRB 75 81 (1978)Weise Plow WeldingCo, 123 NLRB 666, 668 (1959)Both hostility for and knowledge of the employees organizing activity may also be reasonably inferred to Respondent from the fact that all 12 of the employees laidoff on June 18 had signed a union authorization card onJune 16 or 17 To attribute their special selection forlayoff to coincidence would be an unrealistic stretch ofthe imaginationwhich common experience discreditsThe court of appeals statedinNLRB v Midwest HangerCo 474 F 2d 1155 1158 (8th Cir 1973)Of the 18 discharged employees all but one hadsigned authorization cards This presented a tellingpercentage of 95 percent discharge of union adherents while the percentage of union employees in theplant as a whole was 70 percent This on its facewould indicate a discriminatory discharge violativeof the ActAdditionalevidenceofRespondents hostility oranimus for the organizing activity of its employees ismanifested by the precipitous nature of the layoffs in theabsence of any advance warning to the employees Herethe Respondent learned about the employees organizingeffort on June 17Between4 and 4 30 p in on that veryafternoon (June 17) Respondent called a meeting of theemployees and for the first time talked about reducingthe workdays to avoid layoffs On the next day June 18Respondent proceeded to lay off the 12 employees It isalso particularly noted that the layoffs occurred duringthe month of June the month in which Respondents accountantCapaldi said was the highest peak of thespring summer seasonal business of the Respondent Suchlayoffs normally do not occur during this busy seasonspring and summer Under such circumstances I waspersuaded that Respondents layoff of the employees wasmotivated by its hostility or ammus for the organ, mgactivitiesof the employees all of whom had signedunion authorization cards on June 16 or 17Kenco PlasticsCosupraDutch Boy Inc262 NLRB 4 5 (1982)Bedford Farms Cooperative259 NLRB 1226 1227 (1982)Additionalpostdischarge evidence of Respondent sanimus also occurred on Saturday June 19 whenHoward Limpert president of Respondent interrogatedJoseph DeMaio about his and fellow employees unioninterest and activities by asking himHow come youdidn t know about the Union?DeMaio was sparedmaking a response to this question by the intervention ofManagerMangme who told Limpert DeMaio did notknow anything about it because Mangine had alreadyaskedDeMaio about it Limpert then stated he wouldclose his doors for good before he permitted unionizationof his plantAs president of Respondent Limpert is the highestranking managerial official of the Company Hence hisinterrogation about the Union and his closing the plantstatement to an employee would tend to have a chillingand apprehensive effect on the exercise of protectedrights of employees Since the plant closing statementwas not accompanied by objective facts supporting sucha result it was not a reasonable business predictionRather it was a threat of retaliation by Limpert for employees engaging in organizing activity Such a threatwas based on coercion and therefore was not protectedas free speech under the first amendmentGissel PackingCo 395 U S 575 618-619 Such threatening conduct onthe part of the Respondent (Limpert) constituted a violation of Section 8(a)(1) of the Act See alsoGeneral ElectricCo246 NLRB 1103 1105 (1979)PB & S Chemical Co224 NLRB 1 2 (1976)As the General Counsel argues in her brief Respondent s layoff of the organizing employees was so abrupt itoccurred on the day following the end of payroll periodnecessitating the issuance of an extra paycheck to thelaid off employees Such hasty action by Respondent isnot indicative of a plan to lay off which had been contemplated several months and actually decided as earlyasMay 26 as the Respondent contendsIn view of the foregoing findings reasons and authorityIfurther find that the General Counsel has discharged its burden of establishing a prima facie case inaccordance with Board lawHillside Bus CorpsupraKenco Plastics CosupraThis the burden of going forward with the evidence now shifts to the Respondent toestablish that the 12 employees laid off on June 18 wouldhave been laid off at that time whether or not Respondent s employees were engaged in a campaign to organizethe UnionRespondents Economic Defense for Reducing itsWork Force on June 18Respondent denies that its June 18 layoffs were relatedto the organizing activities of its employees It contendsand presented evidence that the employees laid off onJune 18 were laid off for economic reasons and in a fewcasesalso for cause In support of its position Respondent established that its distinguished and highly qualifiedand experienced certified public accountant Bernard WCapaldi president of Capaldi Schalick & Reynolds acertified public accounting firm has rendered accountingand managementservices to Respondent since 1951 Insuch capacity Capaldi prepares and furnishessemiannualfiscalstatementsfor the Respondent The Respondent sfiscal year ends on October 31In January 1981 Capaldi submitted to Respondentspresident,Harold Limpert the financial report for thefiscal year ending October 31 The report reflected a netloss of $155 825 36 with an after tax loss of $95 975 72Capaldi testified he followed up his report with a January telephone call to Limpert during whichtime he ad LIMPERT BROS.wised that things were very, very serious, that Respond-ent must reduce inventory, and he suggested they meetafter the tax season to review the situation. Capaldi ,takeshis annual vacation after thetax seasonends on April 15.In his January conversation with Limpert, he said he ad-vised Limpert "that he had to reduce inventory, and theonly way he could reduce inventory, was to reduce pro-duction, because productive labor goes into inventory. Itispart of inventory. The more productive labor youhave the more material you need ... . the more sugar isused, the cherries are used, the more strawberries areused." He further advised that Respondent stop produc-ing, "limit production, keepselling,and that would inturn reduce the inventory." Limpert asked were thereany alternatives and he said, except forincreasing salesand profits, which are not always possible. Limpert thentold him he would make a general analysis to determinewhether the Company should convert the plant to a par-tialworkweek of layoff employees.In response to Capaldi's advice to Limpert, PearlGiordano, general manager of the Respondent since1976, testified that she sent out a memo to supervisorystaff inMarch 1982 concerning production (R. Exh. 16).She sent another memo to Plant Manager Mangine (R.Exh. '17) and a memo to Capaldi (R. Exh. 18) concerningefforts to reduce inventory. She identified Respondent'sExhibit 19, a notice of late bills dated 2/9/82 and Re-spondent's Exhibit 20, a notice of denial of further creditfor sugar. The latter documents were admitted to estab-lish the delinquent manner in which Respondent waspaying its bills and how its credit was being affected.When Capaldi returned from vacation he met withLimpert, General Manager Giordano, and Plant ManagerMangine on May 26, 1982. During the meeting, Capaldisaid he again advised the Company that it was mandato-ry that his previous advice to the Company (including areduction in the work force) be implemented if the busi-nesswas to survive.. Capaldi followed up his advice toRespondent in a letter dated June 8, 1982.Limpert testified Respondent had a loss of $154,000for the year ending October 31, 1982. Previously, Re-spondent had a loss of $4000 one year and a loss of$1000 another year. He decided to cut staff when he re-ceived the letter of June 8, 1982, from his CPA, Capaldi.He said he knew in late January from his conversationwith Capaldi that he had to reduce the work force asCapaldi advised, but he thought that business would turnaround in early 1982 or in the spring of 1982. During themeeting of May 26, 1982, Capaldi was very emphaticthat there ' had to be a reduction in force. After thatmeeting he met with Giordano and Mangine and toldthem to comply with the advice of Capaldi, including re-ducing the work force.Subsequently, General Manager Giordano testified sheand Mangine made the decision on June 3 or 4, 1982,about whowas goingto be laid off. The employees werenot notified and actually laid off until June 18, becauseshe was instructed to get the inventory. down and gener-ate some cash by getting out the orders on hand. Shesaid she laid off Donna Barriento, Laverne Jackson, GailOcasio,CarlosGonzalez,Carmen Rodriguez,- LewisSmith, Sharon Parker, Pauline Pruitt, and Lennie Graff375on June 18. In deciding who would be laid off she saidthey considered (1) contribution to the Company, (2) at-titude, (3) work habits, (4) attendance, (5) timeliness, (6)use of profane language, and (7) most versatile and pro-ductive.Giordano said, although she knew on June 17there would be layoffs, she did not so advise the employ-ees because Limpert was in New York, so she waiteduntil his return the next day, June 18.Conclusions on Respondent's DefensesIt is particularly noted that Respondent's evidencedoes not coincide with its business conduct, with respectto thesizeand number of hours worked by its workforce.Respondent produced numerous documents re-flecting its businessoperations in an effort to establishthat Respondent was sustaining significant losses in 1980,late 1981, and early 1982, which it contends was itsreason for laying off 12 employees on June 18. Itsrecords do establish the losses about which PresidentLimpert and Calpaldi testified. The records also showthat before the June 18 layoffs, Respondent had 32 em-ployees and that Respondent started hiring new employ-ees a week later on June 27. By August 4, Respondenthad increased its work force to 30 employees, and byAugust 7, to 36 employees. Moreover, since Septemberthe work' force remained at 30 employees until Respond-ent's normal and expected seasonal decline in business inNovember.The records further show that the amount of hoursworked during this period (September-November) corre-latedwith the increase in the work force. Correspond-ingly, the payroll increase correlates with the increasewith the work force and hours worked. Within 2 monthsafter the layoffs of June 18, the records show that thework force, payroll, and number .of hours worked byproduction employees per week were essentially equal towhat they were prior to the June 18 layoffs, as shown inthe General Counsel's analysis (App. A,B,C, and E). Inits posthearing brief Respondent does not cite any analy-sisof its record evidence which demonstrates how.Re-spondent reduced its inventory by reducing its workforce, except for about 1 week. Thereafter, Respondentcommenced hiring production and maintenance employ-eeswithout recalling any of the employees laid off onJune 18 or thereafter. Certainly Respondent did not im-plement such a mass layoff of employees for one or afew weeks to relieve its financial problems. In fact Re-spondent's evidence of its contemplated layoff is largelyself-serving;since no oneoutside of management knewanything about a possible layoff before June 17. Nor wasthere any documentary evidence poststamped to verifyan earlier date.Respondent's general manager,Giordano, testified thatthe new employees hired between May 26 and June 18were hired to facilitate the reduction in sales orders sothat the layoffs could be effectuated. However this expla-nation isnot reconcilable with the fact that RespondentMangine hiredRobert Milana on June 3, Susan Johnsonon June 7,and DianeJohnson on June 14. When-SusanJohnson was hired she was told by Respondent (Man-gine) that she was hired as a full-time employee. I find it 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifficult to conceive that an employer contemplatingmultiple layoffs in the very near future would engage inhiring employees on a full time basis after it had alreadymade a definite decision on May 26 and more definitelyon June 3 or 4 to make a substantial reduction in itswork forceIt is noted that neither Milana nor employee DianeJohnson who was hired on June 14 were terminated onJune 18 along with more senior employees all of whomhad signed a card for the Union These and other recenthirees by Respondent certainly indicate that Respondentwas not preparing for such a huge layoff of employeesand Respondents layoff conduct in this regard is mconsistentwith its theory of reducing the work force Instead such conduct by the Respondent clearly showsthat Respondent did not definitely decide to reduce thesize of the work force until after it learned about theUnion s organizing campaign on June 17 The Respondent s conduct clearly demonstrates that the organizational activity of its employees was the motivating cause forits reduction in the work force on June 18 and not itsfinancial problemsWright LinesupraNLRB v TransportationManagement Corp462 U S 393 (1983) Henceit is clear that Respondents contended economic defenseis inlarge part a pretext contrived by the Respondent tocamouflage its otherwise unlawful termination of employees in order to undermine efforts of employees tounionize the plantRespondents (Giordano) June 17 announcement to itsemployees only a few hours after it learned of the employees organizing activity that there would be a reduction in the workweek from 5 to 4 or 4 to 3 days a weekwas obviously motivated by the same reason for whichthe Respondent terminated 12 employees on June 18 theunion organizing activity of its employeesRespondenthaving failed to discharge its burden of showing that thereduction in work force or the particular employees laidoff would have occurred even in the absence of the employees union organizing activity is found to have announced such reduction in the workweek because its employees were organzing the Union Such conduct by theRespondent was also discriminatory and violative of Section 8(a)(1) and (3) of the ActBarnes & Noble BookStores233 NLRB 1326 1337 (1977)Farmers Grain Elevator226 NLRB 564 573 (1976)John Mazzi Allegedly Terminated for CauseDuring this proceeding Respondent contended it terminated John Mazzi because of his work attitude and because cook Licaretz threatened to quit if Mazzi remainedin Respondents employ It is particularly noted however that the reasons now advanced by Respondent for thedischarge of Mazzi are different from the reason bothGiordano and Mazzi testified Respondent gave him forhis termination on June 18 At that time the creditedevidence of record shows that Giordano told Mazzi thatthe Company s accountant had advised the Company toreduce the work force and Mazzi happened to be one ofthe employees Respondent had to lay off With respectto Head Cook Licaretz the uncontroverted evidence established thatMazzi and Licaretz occasionally got intoarguments over the past 8 or 9 months but the arguments became more frequent in about April 1982 Theextent to which Licaretz and Mazzi worked together occurred whenever Licaretz had the product ready to bepacked out and pulled away It was Mazzi s responsibility to pull the product away when Licaretz advised himthe product was ready to be pulled awayAccording to the account of Licaretz the source ofthe arguments frequently arose from Mazzi s failure totimely pull out the product when Licaretz had it readyand so advised Mazzi About Monday June 14 1982 anargument arose out of the same set of circumstances between Licaretz and Mazzi Since management personnelwere not present on that day Licaretz said he waiteduntil the next day Tuesday June 15 when he reportedthe incident to Giordano He told Giordano he couldnot tolerate it any longer it was too much too many arguments It was too hard to get the product out and wewere hurting for product and I couldn t keep the ballrolling all by myself so I needed more cooperationandthat unless this was straightened out I had to leave because I had ulcers and I couldn t make them any worseHe told her if the problem wasnot resolvedhe wouldhave to quit because his health could not endure itIn her testimony Giordano acknowledged that Licaretz came to her on Tuesday June 15 and told her hecould not take it any longer that he was under a doctor s care and that he would have to quit However it isnoted that Giordano s version includes an ultimatum byLicaretz that it would have to be either me or Mazziwhich Licaretz did not include in his testimony on directcross examinationConsequently I do not credit Giordano that Licaretz gave her such an ultimatum I do notcreditGiordano s testimony in this regard for severalreasonsGiordano s early testimony about the conflictbetween John Mazzi an employee of nearly 28 yearsand Charlie Licaretz an employee of 15 years said itwas due essentially to Mazzi s spending too much time inthe labeling department with Pauline Pruitt She furtherstated thatwhen employees needed Mazzi the menwould say Mazzi is in there mooning over Pruitt Giordano s explanation of her problem with Mazzi was somewhat vague on direct and cross-examination On furtherexamination she stated Mazzi had an obstinate personalsty which Mazzi acknowledged to her he had On March27 1981 Giordano said she sent Mazzi home for I weekbecause of his attitude towards management and she sentthe following message to MangineMessage I have dust sent John home for the lasttimeHe has 1 week to think about his future withLimpert Brothers He must change his attitude andwork habits as well as make an effort to get alongwith his workers(R Exh 23)Reply Please attach this to his payroll sheetThe evidence does not show that Mazzi was given acopy of the above messageIt is also noted that according to Giordano s testimony Licaretz reported the incident of his altercation withMazzi on June 15 but she did not speak to Mazzi aboutthe incident any time before nor including the time shevisitedMazzi at his home and terminated his employ LIMPERT BROS-377ment for the stated reason: "The- accountant has advisedthe Company to reduce the work' force and you happento be one of those laid off." When Giordano was askedby the bench if she held a conference with Mazzi and/orLicaretz regarding the altercation reported to her by Li-caretz,Giordano said, "No." Finally, on redirect exami-nationGiordano testified that the primary cause of theconflict between Licaretz and Mazzi was the result of a--romantic involvement of Mazzi and Licaretz with Pau-line Pruitt.Her testimony indicatedMazzi wasin betterstanding in the relationship with Pruitt than -Licaretz,and that she had spoken with both Licaretz and Mazziabout their involvement on prior occasions. The recorddoes not show that either Mazzi or Licaretz - was evergiven any warning or that Manager Giordano dealt withthe problem as though it was of any significant priority.Although Giordano stated she had decided to lay offMazzi when she received Licaretz' report about. the inci-dent on Tuesday, June 15,it is clearthat the record doesnot containany evidence which indicates that Giordanomanifested any such intention. On the contrary, all of thecredited evidence of record clearly indicates that Gior-dano terminated the employment of Mazzi because of hisand other employees' support for the Union. It is there-fore obvious that Giordano now attaches exaggeratedsignificance to the long-time conflict between Mazzi andLicaretz as a pretext to camouflage Respondent's unlaw-ful discharge of him. It is particularly noted that Licaretzonly requested Giordano to resolve the problem. He didnot suggest how she should do it. However, if he didgive Giordanoan ultimatum,it isstrange Giordano didnot say anything to Mazzi about it between June 15 and18.Iam persuaded this latently advance reason forMazzi's layoff is pretextual.-Respondent Also Contends It Laid Off OtherEmployees for CauseAs a part of Respondent's defense of layoff for cause, .Keith Steever, employed off and on by Respondent for-3years, testified he was last hired to head the cherry de-partment, but he left because he heard there were goingto be cuts and because he had personal problems withPlantManager Mangine. Nevertheless, -he stated that,while serving as head of the cherry department, he notedemployees reporting to work late from January to June1982.He said he discussed attendance'and timelinesswith employeesin group meetings and in- individualmeetings.In agroupmeeting inMay, he stated that hespokewith - Laverne Jackson,Donna Barriento, andCarmen Rodriguez (all three of whom signed a unioncard) about coming in late practically every day, beingabsent frequently,and causinga shortage in the workingcrew. He met with General Manager Giordano in Mayabout the problem of attendance and timeliness, duringwhich time he also .spoke to her about the use of profanelanguage in- the plant. Thereafter, he told the employeesthat all lateness, absences,and foul languagehad to -ceaseor the Company would makesome changes. He said hespoke personally with Rodriguez about herattendance.but he acknowledged he did not issue any written warn-ingsbecause the Company did not' have a policy onwarnings. Nor did he describe the specific nature of histalk with Rodriguez.It is particularly noted that Respondent did not issueany written warnings to any of the employees about at-tendance,timeliness,or use of profanity in the plant. Infact,witness Steever acknowledged that attendance andtimelinessof the employees improved after he met andspoke with the employees about the problem. Thereafter,he said the use of profanity 'subsided. The evidence doesnot establish that Respondent attributed any significantpriority to these problems until now. None of the em-ployees laid off on June 18 were told at -the time of theirlayoff that they were being laid off because of attend-ance, untimeliness,or use of ' profanity. Instead,- theywere told they were being terminated because of salesand financiallossessustained 'by Respondent. Hence, it isagainobvious that these largely self-serving and latentlyadvanced reasons by the Respondent for the layoff of 12employees on June 18 are pretextual and do not mitigateany of the substantial evidence that all 12 of the employ-ees were, laid off because the employees were organizingthe Union.Respondent Refused to Allow Fitzgibbon, DeMaio,and DiMatteo to Return to Work Because TheyRefused to Cross the Picket LineUnion Representative Matway contacted some of thelaid-off employees in early September and urged them topicketRespondent for the June 18 termination of em-ployees because they organized the Union. The picketingcommenced on September 20. Matway asked some of thecurrently working employees to join them on the picketline.The working employees did not join them but someof them refused to cross the picket line. The terminatedemployees picketing the Respondent were Jackson,Pruitt,Ocasio,Barriento, andMazzi. Joseph DeMaiowas one of the, employees who refused to cross thepicket line or join in the- picketing, but he stayed outsidethe plant several hours every morning. On the first dayof the strike, Mangine had been replaced by Tony Cam-panella asplant manager. Campanella called DeMaio tohis office and asked him if he was going to cross thepicket line and come to work. DeMaio told him hewould not cross the picket line but would return to workas soon asthe pickets left: Ten minutes later, CampanellacalledDeMaio and asked -him for the keys to the truck.When boilerman Fitzgibbon reported to work on Sep-tember 20, there was a picket line withsignswhich read"unfair labor practices," bearing Local 56. Having previ-ously been a member of a union while employed byAmstar Corporation, and after talking to truckdriverDeMaio who told Fitzgibbon the employees were onstrikebecause they were terminated for joining theUnion. Fitzgibbon said he refused to cross the picket lineand returned home about. 11:30 a.m.-On that evening Fitzgibbon received a call from Lim-pert who asked him why. he did not light the boilers be-cause without steam the plant could not operate. Fitzgib-bon testified he told Limpert he did not feel safe in there,that he had a new truck in the parking lot and he wantedit to be there when he came out, so he was not going to 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDcross the picket. line. Limpert suggested the Companysent someone to bring him in and take him home eve-nings, but Fitzgibbon said, "No way." He advised Lim-pert he would return to work when the picketlinewasdown. On the next day, , Fitzgibbon' stood outside, theplant but eventually decided to go in to get some person-al belongings.When he went in, Mangine and Campan-ella asked him to light the boilers because they had nosteam and he said, "No way."Fitzgibbon went to the plant on the next morning andstood outside. Limpert - approached him and, asked himwhat was he doing and Fitzgibbon said he was justwatching things. Limpert told him to get out of there;that he was disappointed in him for not crossing thepicket line, and that he thought Fitzgibbon was one ofthe family.:-Margaret DiMatteodid not -report to work September20 and 21 because of the illness of her daughter. Howev-er she informedmanagementon September 23 and 24that she would not cross the picket line. Manager Cam-panella asked her why, and DiMatteo said, "I feared formyself and my vehicle that I drove to work and he toldme they had a guard there. I don't know what kind."She also said, "My father was a truckdriver . :. and Ihad grown up respecting that."On Monday, September 27, Fitzgibbon went to pickup his paycheck between 4 and 4:30 p.m. About 5 p.m.Limpert asked him to come into his office where Manag-ersMangine and Campanella were present. Fitzgibbonsaid Limpert was raving and beating on the desk, tellinghim he had a good chance to lose hisengineeringlicenseand that he never should have left the boilerhouse. Fitz-gibbon said he reminded Limpert he had shut down theboilers 30 hours before the strike; that he had not re-turned to the plant, and that he had not walked out ofthe boilerhouse. He said Limpert asked him why was herefusing to cross the picket line, who was he talking toon the picket line, and what were they talking about. Hetold Limpert he did not want to come into the plant be-causehe felt intimidated. Limpert asked.who told himnot to enter theplant-and Fitzgibbon told him, "Noone."However, in the. written statement (R. Exh. 7)signed by Fitzgibbon, to which his testimony is contra-dictory, he told Limpert -pickets surrounded him andJohn Mazzi told him, "You're not going in there"; thatUnion Representative Matway told him the same thing,adding "that it was not advisable"; that he could lose his$13,000 van, or it would not be there, or destroyed; and.that he (Fitzgibbon) was completely, intimidated.While I was not persuaded by the uncorroborated and.-conflicting testimony-of Fitzgibbon with the statement hesigned(R. Exh. 7), as to whether or not he was actuallythreatened by,the picketingpersons,Iwas persuadedthat Fitzgibbon did make thesestatementsto Limpert, asthe signedstatementclearly indicates. Although Fitzgib-bon denied he made some of the statements to Limpertand stated he did not readthe signed statement butsigned itto get .out of Limpert's office,I am not persuad-ed by thesedenials and explanationsof Fitzgibbon. Onthe contrary, I received the distinct impression for thedemeanor and thecontentsof Fitzgibbon's testimony, asopposed tohis signed statement,that hewas trying tooffer an acceptable justification to Limpert for not cross-ing the picket line, on the one hand, while denying hemade such accusations against the pickets as he testifiedin their presence, on the other.--Fitzgibbon further testified that, although Limpert washostile and yelling that the Union was Mafia and com-munist controlled, he was also writing dunng the entireconversation. Near the end of the conversation, Fitzgib-bon said he asked Limpert what was his status, was-hefired, and Limpert said, "You're not fired, we need you,we'll call you"; and that Limpert said, "The same Unionago" and he threw them out, that he defeated them thenand "he would defeat them now"; "that they never willget into his plant because he would move out of town orclose it up." Limpert denied making these statementshowever, andManager Campanella testified that hecould not recall Limpert making the latter statements.6Limpert asked Fitzgibbon to sign the statement he(Limpert) had been writing during their conversation.Fitzgibbon said he did not read it,. but glanced at -thewriting and signed it because after 2 hours in there hewas disgusted and wanted to get out. Limpert told himhe would get a copy but he never received a copy.7Based on the foregoing credited evidence, I find thatFitzgibbon-went to the paint on September 27 to pick uphis check. After waiting about 30 minutes he was or-dered into'the office by President Limpert, where he wasence of Plant Manager Campanella. Limpert questionedFitzgibbon about his reasons for refusing to cross thepicket line, and about what members on the picket linewere-talking about. Limpert also implied that Fitzgibbonleft the plant's boilers unattended for which his engineer-6 I credit Fitzgibbon's testimony over Limpert's denial that he madethe statements attributed to him because I was persuaded by the demean-or of both witnesses that Fitzgibbon, a relatively new employee, was tell-ing the truth, while Limpert, in this regard, was not As a matter of logicand reality, Limpert had every reason to be angry as Fitzgibbon de-scribed him, because the terminated employees were picketing the plant,his boiler engineer and some other nonpicketing employees were refusingto cross the picket line, and the plant was without a boiler engineerUnder such frustrating circumstances, it is reasonable to believe that Lim-pert, in anger, made the utterances attributed to him This is especially sosince these utterances are consistent with the fact that Respondent did infact defeat the current Union as well as another union during two unionelections in past years, and that Plant Manager Campanella, who waspresent during the conversation, did not categorically deny that Limpertmade the subject statements, but simply said he could not recall himmaking them. Moreover, Fitzgibbon's account is consistent with the cred-ited testimony of DeMaio and the testimonial and circumstantial evidenceof Respondent's hostility or animus towards the Union and the organizingemployees, as previously found hereinAlthough Fitzgibbon testified he did not read, but just glanced at thestatement signed by himself, I do not credit his testimony in this regardbecause as I observed him testify, I perceived him to be a literate, mtelli-gent, and an experienced 30-year naval veteran The handwritten state-ment is legibly written in large letters and is easy to read quickly Itwould appear that a person with average reading ability could read it byglancing at it ina few seconds.Iani-therefore persuaded by all of thesefactors that Fitzgibbon read thestatement,understood its contents, andvoluntarilysigned iton Limpert's request because he was trying to haveLimpert believe he was not willingly refusing to cross the picket line insupport of the pickets, but at the same time Fitzgibbon was trying to stayin good favor with Llmpert to preserve any opportunity which mighthave existedfor Respondent to call him to work. LIMPERT BROS._379ing licensecould be revoked, and he threatened to defeatthe Union or close his plant before he would accept theUnion.Without offering any evidence, Limpert toldFitzgibbon the Union was Mafia and communist con-trolled.At no time during the hostile discussion did Lim-pert ever assure Fitzgibbon against company reprisal foranswering or not answering his questions. Nor did Lim-pert offer any objective economic evidence as a justifica-tion for closing his plant if the Unioncame in.Under the above circumstances, Fitzgibbon was inter-rogated in a hostile manner' by the highest companymanagerial officer in the presence of the' plant manager.The questions were specific, rather than general, andwere designed to elicit information about the picketinginterest and union support of Fitzgibbon and his fellowstriking employees. I therefore find that such interroga-tionwas of a coercive and restraining character.Bournev.NLRB,332 F.2d 47 (2d Cir.' 1964). I further find thatsuch interrogation by-President Limpert had a coerciveand restraining effect on the exercise of employees' Sec-tion 7 rights, in violation of Section 8(a)(1) of the Act.Crown Zellerbach Corp.,228 NLRB 224, 230 (1977). As-suming PresidentLimpert waslegitimately concernedabout evidence of violence, or the threat of violence onthe picketline, Inevertheless find that Limpert did notgive Fitzgibbon any prerequisite safeguards (assurances,etc.) before interrogating him. Certainly, there was noevidence in the record of violence and there was-no ap-parent reason for interrogating Fitzgibbon in such a hos-tilemanner.General Electric Co.,224 NLRB 1, 2 (1976);Johnnie 's Poultry Co.,146 NLRB 770 (1964).The picketing continued 1 week; When it ended Sep-tember 27, DeMaio reported to work and Campanellatold him he (Campanella) would have to check withGiordano and Limpert. 'After he checked with themCampanella told DeMaio the Company had decided togo with the other newly hired fellow.On September 27, Margaret=DiMatteo learned that thepicketing had ended and telephoned Manager Campan-ellaon September 28 and asked him if Respondentwanted her to return to work. Campanella informed herthat someone had been hired to replace her.Neither Fitzgibbon, DiMatteo, nor DeMaio has everbeen recalled to work by the Respondent. During theweek of September 20, Horatio-Rivera was hired to re-place Fitzgibbon and he commenced work on September27.cinitowas hired to replace DeMaio and he commencedwork on September 29. No one has been hired to re-placed DiMatteo.It is well established by the foregoing credited evi-dence that the Union (Pruitt, Jackson,Mazzi,Ocasio,and Barriento)commenced picketing Respondent onSeptember 20 for discriminatorily laying off 12 employ-ees on June 18 because they supported the Union. Suchunlawful layoffs constituted unfair labor practices. Sincethepicketingemployees picketed . Respondentwithpicket signs to publish the unfair labor practice of theRespondent, they became unfair labor practice strikersbecause the strike was caused by Respondent's unfairlabor practices.Newton Corp.,258 NLRB 659, 663-664(1981).According to established Board law, employees whorefused to cross a picket line of their. fellow employees,and who advised their employer. that they will not crossthe picket line, are deemed to enjoy the same status asunfair practice strikers. They are entitled to reinstate-ment with backpay on an unconditional offer to the em-ployer to return to work.Bartenders Local 19, 240NLRB -240, 248 (1979), enfd. 636 F.2d, 1227- (9th Cir.1980)..-However, counsel for Respondent argues that the lawdraws a distinction between'- nonpicketing employeeswho refuse to cross a picket line of their fellow employ-ees based on fear; and employees who refuse to crosssuch a' picket lineas - amatterof principle.He citesNLRB v. Union Carbide Corp.,440 F.2d 54, 56 (4th Cir.1971),where the court reasoned that one who refuses tocross a picket line by reason of physical fear does not, acton principle, and he therefore contributes nothing tomutual aid and protection in the collective-bargainingprocess' and need not retain employment. See alsoSouth-ernGreyhound Lines,426 F.2d 1299 (5th Cir. 1970);Coors Container Co.,238 NLRB 1312 (1978).In the instantproceeding all three employees, Fitzgib-bon, DeMaio, and DiMatteo, informed Respondent theywould not cross the picket line.Fitzgibbontold Respond-ent he had seen many strikes and he knew Respondentwas sitting on "a powder keg . .. one little spark can setitoff"; that.he has seen strikes .get out of hand with carsbeing turned over and people beaten; that he had a$13,000 van truck outside and he wanted it to be therewhen he went out; that he did not want his van to gettotaled and he personally did not want to get totaled;that picketers told him he was "not going in there" "thatitwas not advisable," and he was -intimidated.Joseph DeMaioundeniably told Repsondent he was notgoing to cross the picket line because it was dangerous inhis situation as a truckdriver, and he did not know whatthey did to truckdrivers who drove across picket lines;and that he had spoken to his father about it and he wasnot crossing the picket line.-Margaret DiMatteo did not report to work on Septem-ber 20 and 21, 1982. However, on September 23, she in-formed Respondent she was not going to cross the picketline because she feared for herself and her vehicle whichshe drove to work; and that her father was a truckdriverand she has always respected that. -Thus it is clear that each employee, Fitzgibbon,DeMaio, and DiMatteo informed Respondent that thereasonhe or- she would not cross the picket line was fearfor their personal safety. Fitzgibbon and DiMatteo alsoexpressed a fear of becoming victim to the unauthorizeduse and vandalism of their vehicle. However, these su-jective declarations of fear for crossing the picketline, inthe absence of any threatening or violent conduct byparticipants in the picketing, are naked declarations with-out any foundation in the record. Nevertheless, withoutevaluating the validity of such stated fears,-it 'is particu-larly noted that neither employee (Fitzgibbon, DeMaio,or DiMatteo) ever indicated he or she was not support-ing or sympathizingwith the' picketing dischargees. InfactDiMatteo's statementto Campanella that her father 380DECISIONSOF NATIONALLABOR RELATIONS BOARDwas a truckdriver and she had grown up respecting that,as well as Fitzgibbon and DeMaio appearing almost dailyat the plant near the picketers; certainly suggest theywere morally supportive of, or sympathetic with, theprotest of those picketing. Under these circumstances itisboth possible and probable that these three employeespurposefully told managment their refusal to cross thepicket line was based on fear, with hopes of leading man-agement tobelieve they were not supportive of the strikeand thereby avoid antagonizing management againsttheir return to work.In any event, while the Court of Appeals for theFourth Circuit has recognized a distinction between a re-fusal based on fear, and a refusal based on principle, theBoard has not recognized this distinction enunciated bythe court inUnion Carbide Corp.,supra. On the contrary,as the-administrative law judge stated inCongoleum In-dustries,197 NLRB 534, 547 (1972), and adopted by theBoard:However, contrary to the court's holding inUnionCarbide,the Board's decisions regard an employee'smotive. for honoring a 'picket line as irrelevant.Thus, inCooper Thermometer,supra, the Board saidat 504:... the focal point of inquiry in 'determiningwhether [an employee's]- refusal to cross thepicket line to perform' production work was aprotected activity must of course be the nature ofthe activity itself rather than the employee's mo-tives forengagingin the activity.Also seeOvernight Transportation Co.,212 NLRB 515,516 fn. 6 (19.74), where theBoard said:-Our action in adopting the Administrative LawJudge's Decision as modified herein should not beconstrued as endorsing his observations with respectto the views on concerted activities expressed bytheCourt' of Appeals for the Fourth Circuit inN.L.R.B. v. Union Carbide Corporation,.440F.2d 54,56 (C.A. 4, 1971), cert. denied 404 U.S. 826 (1971).'Thus, I am bound to apply established Board prece-dent where the Board or the Supreme Courthas' notheld otherwise.Accordingly,Fitzgibbon,DeMaio, and DiMatteohaving communicated to management their refusal tocross the picket line of their unfair labor practice strikingfellow employees,. they wereengaged inconcerted activ-ityprotected by ' the Act.Bartenders Local 19,supra.Moreover, the uncontroverted evidence shows that thepicketing ended on September 27. Fitzgibbon went- tothe plant on that afternoon to pick up- his paycheck.While there 'during a heated discussion with manage-ment,he asked Limpert was he fired and-the latter said,"No, you are not fired, that the Company will call youwhen needed." Since Fitzgibbon did not tell Respondenthe would return to work when the picketing ended, Re-spondent knew that Fitzgibbon was waiting for Respond-ent to allow him to work. Under these circumstances, itisclear that Fitzgibbon's offer to return to -work wasconditioned only upon cessation of the picketing, whichoccurred before he entered Limpert's office on Septem-ber 27. Thus, Fitzgibbon's inquiry about his employmentstatusreturn to work, as well is making a legitimate inquiry,considering the hostile and coercive climate of the meet-ing with Limpert.It is well established by the evidence that DeMaio andFitzgibbon unconditionally offered to return to work onSeptember 27- when the 'picketing ended. On .the nextday, September 28, 1982, DiMatteo unconditionally of-fered to return to work. Plant Manager Campanella in-formed DeMaio and DiMatteo they had been replacedby Respondent. Since Fitzgibbon, DeMaio, and DiMat-teo's refusal to cross the picket line was protected activi-ty,Respondent's refusal to allow them to return-to workwas a discriminatory discharge of them, in violation ofSection 8(a)(3) and (1) of the Act.Newton Corp.,supra;Laidlaw Corp.,171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th.Cir. 1969). Consequently, Fitzgibbon, DeMaio; andDiMatteo are entitled to reinstatement with backpay.Bartenders Local 19,supra.-Finally I conclude and find that Respondent's refusalto recognize the Union after the Union obtained the sup-port-of a majority of its employees on June 17 and sonotifiedRespondent to that effect on June 18 and 21,1982, Respondent simultaneously engaged in conduct toundermine or likely to undermine, the Union's majoritystatus and make a fair election impossible. Such conductby Respondent constituted a refusal to bargain in goodfaith, in violation of Section 8(a)(5)' of the Act.Occiden-tal Paper Corp.,227 NLRB 719, 722 (1977).Ithaving been found that Respondent, while having -knowledge of the Union organizing activities of its em-ployees on June 17, 1982, nevertheless engaged in re-straining conduct and coercive .interrogation of its em-ployees on June 17 and 19, threatened an employee. onJune 19 with closure of its plant before it would acceptunionization of its plant; coercively interrogated an em-ployee on September 27 about his reasons for refusing tocross the picket line, and threatened him with closing itsplant before it would permit unionization of its plant, in=-violation. of Section 8(a)(1) of the Act; that Respondenton June 17 discriminatorily announced the immediate re-duction in the number of days 'worked per week; andthat on June 18 discriminatorily laid off 12 of, its employ-ees, all because its employees engaged in union activitieson June 3, 16, and 17, discharged three other employees'because they engaged in other protected activities (refus-al to cross the picket line) on September 20 through 27,'1982; and that since June 18-21, 1982, Respondent hasfailed and refused to recognize the Union as the dulydesignated collective-bargaining representative of its em-ployees, in violation of Section 8(a)(5) of the Act, therecommended Order will provide that Respondent ceaseand desist fromengagingin such unlawful conduct, andthat it take certain affirmative action to effectuate thepolicies of the Act. LIMPERT BROS. .Bargaining OrderFinally the question is presented-as to whether the es-tablished unfair labor practices committed by the Re-spondent during theorganizingactivities of its employeeswere of such consequentialmagnitudeas to interferewith the election processes by dissipating the Union'smajoritystatus andprecluding the holding of a fair elec-tion. In answering this question, it is first noted that it isclearly established by the evidence of record that 19, andat a later date 20, of the 26 employeesin the stipulationof employees who would constitute an appropriate unitfor collectivebargaining,signed a singlepurpose authori-zation carddesignatingUnited Food and CommercialWorkers Union, Local 56, AFL-CIO, chartered byUnitedFood and Commercial Workers InternationalUnion,AFL-CIO-CLC as their collective-bargainingagent.The Respondent has not presented any evidenceshowing that it had -independent knowledge that theUnion lacked. a majoritystatuseither before or subse-quent to itscommissionof the unfair labor 'practicesherein found.In view of the foregoing findings, I further concludeand find that Respondent's aforedescribed''unlawful con-duct constituted the commission of independent,. substan-tial,and pervasive unfair labor practices disruptive ' ofelection conditions or processes, which prevent a freeelection and cause the dissipation of the Union's majori-ty,warranting the issuance of a collective-bargainingorder.NLRB v. Gissel Packing Co.,395 U.S. 575 (1969),andSteel-Fab, Inc.,212 NLRB 363 (1974);OhioNewParts,267 NLRB 420 (1983).Ialso conclude and find that Respondent'sJune 18,1982mass layoff of 12 of its 32 employees who hadsigned unionauthorization cards, and its subsequent dis-charge of three employees for refusing to cross theunfair labor practice picket line is a particularly egre-gious violation sufficient to support a bargaining order.Edmund Homes,255NLRB 809, 816 (1981);MariettaContracting,251 NLRB 177, 183 (1980).CONCLUSIONS OF LAW1.By discriminatorily laying off (discharging) PaulinePruitt,Laverne Jackson, Donnal Barriento, Carlos Gon-zalez,Miguel Velez, Carmen Rodriquez, Leonard Graff,Lewis Smith, Sharon Parker, Gail Ocasio, John Mazzi,and Susan Johnson on June 18, 1982, because they sup-ported the Union, the Respondent engaged in unfairlabor practices affecting commerce within themeaningof Section 8(a)(3) and (1) of the Act.2.By discriminatorily announcing and reducing thenumber of days worked per week on June 17, 1982, be-cause the employees were supporting the Union, Re-spondent engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By discriminatorily discharging employees Ray-mond Fitzgibbon, Joseph DeMaio, and Margaret DiMat-teo, by refusing to allow them to return to work upontheir unconditional offer to return to work, because theyrefused to cross the picket line, Respondent violated Sec-tion 8(a)(3) and (1) of the Act.3814.By coercively interrogating an employee.on June 17and 19,1982, about his union interest and activities, Re-spondent violated Section 8(a)(1) of the Act.5.By threatening employees on June 19 and Septem-ber 27, 1982, with closure of its plant because employeessupported theUnion,Respondent- 'violatedSection8(a)(1) of the Act.6.By coercively interrogating employees about theirreason for refusing to cross the picket line, Respondentviolated Section 8(a)(1) of'the Act.7.:By refusing to recognize and bargain with theUnion since June 21, 1982, while engaging in a series ofpervasive unfair labor practices which undermined andtended' to undermine the Union's majority status andimpede the election process, Respondent violated Section8(a)(5) and8.A bargaining order is necessary to remedy the Re- -spondent's unfair labor practices.REMEDYHaving found that Respondent has engaged in unfairlabor,' practiceswarranting a remedial order, 'I shall rec-ommend that it cease and desist from engaging in suchconduct; and that it take certain affirmative action de-signed to effectuate the policies of the Act.The. Respondent having discriminatorily laid off (dis-charged) Pauline Pruitt, Laverne Jackson, ' Donna Bar-riento,Carlos Gonzalez, Miguel Velez, Carmen Rodri-guez, Leonard Graff, Lewis Smith, Sharon Parker,' GailOcasio', John Mazzi, and Susan Johnson; and having alsodiscriminatorily discharged Raymond Fitzgibbon, JosephDeMaio, and Margaret DiMatteo by refusing to allowthem to return to work when they offered to return towork, Respondent must offer, them reinstatement andmake them whole for any loss of earnings and other ben-efits,computed on a quarterly basis from the date oftheir discharge or the date of a proper offer of reinstate-ment,less earnings,as prescribed inF.'W Woolworth Co.,90 NLRB 289 (1950), plus interest as computed inFlori-da Steel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Limpert Brothers, Inc., Vineland,New Jersey, its officers,agents,successors,and assigns,shall1.Cease and desist from(a)Discharging or otherwise discriminatingagainstany employee for supporting Local 56, AFL-CIO, char-tered by United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC or any other Union.8 If no exceptions are filed asprovided by Sec 102.46 of theBoard'sRules and, Regulations,the findings, conclusions, and recommendedOrdershall, asprovided in Sec. 102 48 of the Rules, be adopted by theBoard and all objectionsto themshall be deemedwaived forallpur-poses. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Discharging or otherwise discriminating againstemployees because they refuse to cross a union picketline of fellow employees(c)Coercively interrogating employees about theirunion interest or activities(d) Threatening employees with plant closure becausethey support a union(e)Coercively interrogating employees about theirreason for refusing to cross a picket line(f)Failing and refusing to recognize and bargain withLocal 56 AFL-CIO-CLC chartered by United Foodand Commercial WorkersInternationalUnionAFL-CIO-CLCas the exclusive representative of employeesin the appropriate unit2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request bargain with Local 56 AFL-CIOchartered by United Food and Commercial WorkersInternationalUnionAFL-CIO-CLC as the exclusivecollective bargaining representative of the employees inthe following appropriate unit concerning terms and conditionsof employment and if an understanding isreached embody the understanding in a signed agreementAll productionmaintenanceshipping and laboratory employees employed by Lampert Borthers Incat itsVineland NJ facility excluding all office clerical employeessalesmen guardsand supervisors asdefined in the National Labor Relations Act(b) Offer Pauline Pruitt Laverne Jackson Donna BarnentoCarlos GonzalezMiguel Velez Carmen Rodnguez Leonard Graff Lewis Smith Sharon Parker GailOcasio John Mazzi Susan Johnson Raymond Fitzgibbon, Joseph DeMaio and Margaret DiMatteo immediateand full reinstatement to their former jobs or if thosejobs no longer exist to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges previously enjoyed and make them whole forany loss of earnings and other benefits suffered as aresult of the discrimination again st them in the mannerset forth in the remedy section of this decision(c)Remove from company files any reference to theunlawful discharges and notify the employees in writingthat this has been done and that the discharges will notbe used against them in any way(d)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e)Post at Limpert Brothers Inc plant in VinelandNew Jersey copies of the attached notice markedAppendix 9 Copies of the notice on forms provided by theRegional Director for Region 4 after being signed bytheRespondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted Reasonable steps shall be takenby the Respondent to ensure that the notices are not altered defaced or covered by any other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER ORDERED that the complaint is dismissed insofar as it alleges violations of the Act not specifically foundIf this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board